Exhibit 10.26

LOGO [g27930logo.jpg]

Alloy Online, Inc.

Non-Competition and Confidentiality Agreement

March 13, 2000

Joseph Frehe

25 Broad Street, #14-D

New York, NY 10004

Dear Joe:

In order to accept your offer of employment with Alloy Online, Inc. (the
“Company”, which term shall include any subsidiaries or affiliates of Alloy
Designs, Inc.), you must sign and return this Non-Competition and
Confidentiality Agreement (the “Agreement”). No provision of this Agreement
shall be construed to create an express or implied employment contract, or a
promise of employment for a specific period of time, and the Company may
terminate your employment at any time, with or without cause (i.e., you are an
“at-will” employee).

As you know, the Company has by letter made you an offer of employment which
sets forth the terms and conditions of your proposed employment with the
Company, including your initial pay and benefits.

In consideration of the employment currently offered to you by the Company, you
agree to the following:

 

1. Confidentiality:

The Company has developed, uses and maintains trade secrets and other
confidential and proprietary information including, without limitation, training
materials, product information, personnel information relating to Company
employees, operating procedures, marketing information, profit and loss
information, inventory strategy, product costs, gross profit margins, selling
strategies, client lists, supplier information, and customer information (the
“Confidential Information”), and the Company has taken and shall continue to
take, and expects you to take, all reasonable measures to protect the
confidentiality of such Confidential Information.



--------------------------------------------------------------------------------

You acknowledge that during your employment with the Company you will have
direct access to and knowledge of the Confidential Information, and you
acknowledge that if you become employed or affiliated with any competitor of the
Company in violation of your obligations in Section 2 of this Agreement, it is
inevitable that you would disclose the Company’s Confidential Information to
such competitor. You covenant and agree that all such Confidential Information
is and shall remain the sole property of the Company and that you will hold in
strictest confidence, and will not (except as required in the course of your
employment with the Company) disclose to any business, firm, entity or person,
either directly or indirectly, any of the Confidential Information. You further
agree that you will return all such Confidential Information (regardless of how
it is maintained) and any copies thereof, to the Company within three days of
the termination of your employment, whether voluntary or involuntary and
regardless of the reason for termination. The terms of this paragraph are in
addition to, and not in lieu of any legal or other contractual obligations that
you may have relating to the protection of the Company’s Confidential
Information. The terms of this paragraph shall survive indefinitely the
termination of this Agreement and/or your employment with the Company.

 

2. Non-Competition and Non-Solicitation:

You acknowledge that the Company has invested substantial time, money and
resources in the development and retention of its customers, accounts and
Confidential Information, and further acknowledge that during the course of your
employment you will be introduced to customers and accounts of the Company. You
acknowledge and agree that any and all “goodwill” associated with any customer
or account belongs exclusively to the Company including, but not limited to, any
goodwill created as a result of direct or indirect contacts or relationships
between yourself and any customers or accounts of the Company.

In recognition of this and as a condition of your initial (and any continued)
employment with the Company, you covenant and agree as follows:

 

  2.1

Definition of Competitive Business. I understand and acknowledge that the
Company’s business interests are world-wide because the Company’s products
and/or services are sold in countries around the world and the Company’s
competitors similarly operate from and market their products and/or services in
many locations around the world. In order to protect the Company’s interests
wherever they may be affected by the matters addressed in this Agreement,
wherever it is used in this Agreement the term “Competitive Business” means any
business anywhere in the world which engages or plans to engage in the sale,
distribution or licensing of clothing apparel through catalogue (catalog) direct
marketing to teenagers and young adults, in any media now



--------------------------------------------------------------------------------

 

existing or hereafter developed or which engages or plans to engage in
Internet-based commerce and/or community building targeted specifically towards
teenagers and young adults.

 

  2.2 Non-Competition. I acknowledge that my employment or engagement by the
Company will give me access to the Confidential Information, and that my
knowledge of the Confidential Information will enable me to put the Company at a
significant competitive disadvantage if I am employed or engaged by or become
involved in a Competitive Business. Accordingly, during the term of my
employment or engagement by the Company and for the periods set out below
following my employment or engagement by the Company, I will not, without the
prior written consent of the Company, directly or indirectly, individually or in
partnership or in conjunction with any other entity:

 

  (a) for a period of 12 months after the date of termination of my employment
or engagement with the Company (regardless of the reason for the termination),
be engaged directly or indirectly, in any manner whatsoever, including, without
limitation, either individually or in partnership, jointly or in conjunction
with any other person, or as an employee, consultant, adviser, principal, agent,
member or proprietor in any Competitive Business;

 

  (b) For a period of 12 months after the date of termination of my employment
or engagement with the Company, advise, invest in, lend money to, guarantee the
debts or obligations of, or otherwise have any other financial interest in any
Competitive Business.

 

  2.3 No Solicitation of Clients and Suppliers. I acknowledge the importance to
the business carried on by the Company of the client and supplier relationships
developed by it and the unique opportunity that my employment or engagement and
my access to the Confidential Information offers to interfere with these
relationships. Accordingly, I will not for a period of 12 months after the
termination of my employment or engagement with the Company, directly or
indirectly, contact or solicit any person who I know to be a prospective,
current or former client or supplier of the Company for the purpose of selling
to such client or buying from such supplier any products or services which are
the same as or substantially similar to, or in any way competitive with, the
products or services sold or purchased by the Company during my employment or
engagement or at the end thereof, as the case may be.



--------------------------------------------------------------------------------

  2.4 No Solicitation of Employees. I acknowledge the importance to the business
carried on by the Company of the human resources engaged and developed by it and
the unique access that my employment or engagement offers to interfere with
these resources. Accordingly, I will not while employed or engaged by the
Company and for a period of 12 months after the termination of my employment or
engagement with the Company, induce or solicit or assist any third party in
inducing or soliciting any employee or consultant of the Company who was
employed by the Company at the time of my termination or who became employed
during the 12 months immediately following my termination, to leave the Company
or to accept employment or engagement elsewhere.

 

3. Provisions Necessary and Reasonable:

You agree that (i) the provisions of Sections 1 and 2 are necessary and
reasonable to protect the Company’s Confidential Information and goodwill;
(ii) the specific time, geography and scope provisions set forth in Section 2
are reasonable and necessary to protect the Company’s business interests; and
(iii) in the event of your breach of any of your agreements set forth in
Sections 1 and 2, the Company would suffer substantial irreparable harm and that
the Company would not have an adequate remedy at law for such breach. In
recognition of the foregoing, you agree that in the event of a breach or
threatened breach of any of these covenants, in addition to such other remedies
as the Company may have at law, without posting any bond or security, the
Company shall be entitled to seek and obtain equitable relief, in the form of
specific performance, or temporary, preliminary or permanent injunctive relief,
or any other equitable remedy which then may be available. The seeking of such
injunction or order shall not affect the Company’s right to seek and obtain
damages or other equitable relief on account of any such actual or threatened
breach.

 

4. Choice of Law; Enforceability; Waiver of Jury Trial:

You acknowledge that a substantial portion of the Company’s business is based
out of and directed from the State of New York, where the Company maintains its
main office and administers all employee compensation and benefits. You also
acknowledge that during the course of your employment with the Company you will
have substantial contacts with New York.

This Agreement shall be deemed to have been made in the State of New York, shall
take effect as an instrument under seal within New York, and the validity,
interpretation and performance of this Agreement shall be governed by, and
construed in accordance with, the internal law of New York, without giving
effect to conflict of law principles. Both parties further acknowledge that the
last act necessary to render this Agreement enforceable is its execution by the



--------------------------------------------------------------------------------

Company in New York, and that the Agreement thereafter shall be maintained in
New York. Both parties agree that any action, demand, claim or counterclaim
relating to the terms and provisions of this Agreement, or to its breach, shall
be commenced in New York in a court of competent jurisdiction. Both parties
further acknowledge that venue shall exclusively lie in New York and that
material witnesses and documents would be located in New York. Both parties
further agree that any action, demand, claim or counterclaim shall be resolved
by a judge alone, and both parties hereby waive and forever renounce the right
to a trial before a civil jury.

 

5. Miscellaneous:

(a) You acknowledge and agree that should you transfer between or among Company
affiliates, wherever situated, or otherwise become employed by any Company
affiliate, or be promoted or reassigned to functions other than your present
functions, the terms of this Agreement including, but not limited to, Sections 1
and 2 hereof, shall continue to apply with full force.

(b) Should any provision or term of this Agreement be held to be invalid,
illegal or unenforceable, in whole or part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement, and to the extent permissible by law, the
parties agree that a court shall have the power to amend such specific provision
so that it can be enforced to the fullest extent permissible by law.

(c) No amendment, waiver or revocation of this Agreement of any kind shall be
effective unless supported by a written instrument executed by you and an
authorized officer of the Company.

(d) You hereby acknowledge that you have had adequate opportunity to review
these terms and conditions and to reflect upon and consider the terms and
conditions of this Agreement. You further acknowledge that you fully understand
its terms and have voluntarily executed this Agreement and that the restrictions
placed on you by this Agreement are reasonably necessary to protect the
Company’s interests and will not preclude you from being gainfully employed in a
suitable capacity following the termination of your employment given your
general knowledge and experience.

Kindly acknowledge your acceptance of this Agreement by signing both copies of
this letter where indicated.



--------------------------------------------------------------------------------

ALLOY ONLINE, INC.

/s/ Samuel A. Gradess

By:   Samuel A. Gradess Its:   Chief Financial Officer and Corporate Secretary
Dated:   3/13, 2000 ACCEPTED AND AGREED

/s/ Joseph Frehe

Joseph Frehe Dated:   3/20, 2000